Exhibit 10.12

 

TOUCHMARK BANCSHARES, INC.

2008 STOCK INCENTIVE PLAN

 

OPTION AWARD AGREEMENT

 

You have been selected by Touchmark Bancshares, Inc. to receive an Option Award
under the Touchmark Bancshares, Inc. 2008 Stock Incentive Plan (the “Plan”), as
specified below:

 

Participant:

 

 

 

 

 

Type of Option (ISO or NSO):

 

 

 

 

 

Date of Award:

 

 

 

 

 

Number of shares of Stock subject to Option:

 

 

 

 

 

Exercise Price:

 

 

 

 

 

Vesting Schedule:

 

This Option will vest and become exercisable beginning with the first
anniversary of the Date of Award at the rate of one-third (1/3) per year for
three (3) years, provided that this Option shall vest in full upon Termination
of Service due to death or Disability of the Participant or upon a Change in
Control as defined in the Plan.

 

THIS OPTION AWARD AGREEMENT (the “Agreement”), effective as of the Date of
Award, between the Participant (hereinafter “you” or “your”) and Touchmark
Bancshares, Inc. (hereinafter the “Company”) is made pursuant to the provisions
of the Plan.  The capitalized terms appearing in this Agreement shall have the
definitions set forth herein, or if not so defined, as ascribed to them in the
Plan.  The parties hereto agree as follows:

 

1.                                      Award.  You are hereby granted an Option
which gives you the right, once your Option vests, to purchase shares of Stock
of the Company at the above Exercise Price.

 

2.                                      Continuing Service.  This Option is
granted on the condition that you remain in the continuous service of the
Company or its affiliates from the Date of Award through the end of the Vesting
Schedule with respect to any underlying share, without incurring a Termination
of Service.  Unless otherwise provided in the Plan, if your employment or
service terminates for

 

--------------------------------------------------------------------------------


 

any reason and such termination constitutes a “Termination of Service” as
defined in the Plan, any portion of this Option which has not yet vested as of
your termination date will be immediately forfeited; provided, however, this
Option shall vest in full immediately if your employment is terminated by reason
of death, Disability, or upon a Change in Control as defined in the Plan. 
However, neither this condition nor the Award evidenced by this Agreement will
impose upon the Company or any of its affiliates any obligation to retain you in
its employment or service for any given period or upon any specific terms of
employment.

 

3.                                      Limitations on Rights.   You will not be
able to transfer this Option or any of your rights hereunder, whether
voluntarily or involuntarily, by operation of law or otherwise, except as
provided in the Plan.  If your Option is an Incentive Stock Option, any stock
certificates you receive upon exercise of your Option may, in the Company’s
discretion, bear certain legends as described in the Plan.  You will not have
any voting or dividend rights on the shares of Stock underlying your Option
until your Option has been properly exercised, and the shares transferred to
you.

 

4.                                      Vesting and Exercise.  Once any portion
of your Option has vested and become exercisable, you may choose to exercise
that vested portion and purchase the underlying shares of Stock by providing
notice to the Company in accordance with election procedures adopted by the
Committee from time to time. Before you may receive any shares under this
Option, you will be required to pay the full Exercise Price for such shares and
any related taxes using one of the methods set forth in the Plan and approved by
the Committee.

 

5.                                      Expiration of Option.  This Option may
be exercised only to the extent it has vested and expires, generally, on the
earlier of (a) the 10th anniversary of the Date of Award (unless you are a Ten
Percent Shareholder, in which case the 5th anniversary of the Date of Award),
(b) three months after the date of your Termination of Service for any reason
other than death or Disability, or (c) one year after the date of your
Termination of Service due to death or Disability.  Note that there are other
limitations on exercising this Option, as described in the Plan.

 

6.                                      Special Rules for ISOs.  If this Option
is an Incentive Stock Option (also known as an “ISO”), it will be subject to
special requirements and limitations which are described in the Plan and are
required by applicable law.

 

7.                                      Taxes.  Normally, when you exercise your
Option (other than an Incentive Stock Option) and purchase the underlying shares
of Stock, you will be responsible for federal, state, and local taxes (including
foreign and FICA taxes) on the current Fair Market Value of the shares over the
Exercise Price.  The Company has the right to deduct, withhold or take other
actions to collect such taxes from you, as described in the Plan; however, any
tax liability resulting from this Option remains your responsibility.  When you
exercise your Incentive Stock Option, you will not at that time realize any
income; however, the difference between the Fair Market Value of the underlying
shares of Stock on the exercise date and the Exercise Price will be a preference
item for purposes of the alternative minimum tax.  You are advised to consult a
tax advisor prior

 

2

--------------------------------------------------------------------------------


 

to exercising your Option or Incentive Stock Option or disposing of the
underlying shares of Stock.

 

8.                                      Administration.  This Agreement and your
rights hereunder are subject to all the terms and conditions of the Plan, as the
same may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan.  In the event there
is any inconsistency between the terms of this Agreement and the Plan, the terms
of the Plan will supersede and replace the inconsistent terms of this
Agreement.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which are binding upon
you.

 

9.                                      Amendment, Modification or Termination. 
The Plan contains certain provisions giving the Committee and the Board the
power to amend, modify, or terminate your Option or the Plan at any time. 
However, except as specifically provided in the Plan, no termination, amendment,
or modification of the Plan or this Option may in any material way adversely
affect your rights under this Agreement without your written consent.

 

10.                               Governing Law.  To the extent not preempted by
federal law, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Award.

 

 

 

TOUCHMARK BANCSHARES, INC.

 

 

 

 

 

 

 

 

 

Pin Pin Chau

 

President & CEO

 

 

 

 

Participant

 

 

3

--------------------------------------------------------------------------------